Citation Nr: 1041681	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected lesion of the left ear.

2.  Entitlement to service connection for actinic and seborrheic 
keratoses of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1975 to November 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which, in pertinent part, denied entitlement to a 
compensable disability rating for service-connected lesion of the 
left ear and entitlement to service connection for actinic and 
seborrheic keratoses of the right ear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran seeks a compensable disability rating for his 
service-connected lesion of the left ear.  Initially, the Board 
notes that the rating criteria for scars have changed, effective 
October 23, 2008.  However, these amended regulations were 
specifically effective for applications for benefits received by 
the VA on or after October 23, 2008, although a claimant may 
request consideration under the amended criteria. See 73 Fed. 
Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed 
prior to October 23, 2008, and after August 30, 2002, and the 
Veteran has not requested consideration under the amended 
regulations, his disability is rated under the prior rating 
criteria for scars (the criteria in effect after August 30, 
2002). 

Review of the record reveals that the Veteran last underwent a VA 
examination regarding his lesion of the left ear disability in 
November 2005.  In correspondence dated in September 2006, August 
2007, and October 2010, it was asserted that the Veteran's 
disability had increased in severity since his most recent VA 
examination.  As such, an updated VA examination is needed to 
fully and fairly evaluate the Veteran's claim for an increased 
disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran was entitled to a new examination 
after a two year period between the last VA examination and the 
Veteran's contention that his disability had increased in 
severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be considered 
"contemporaneous").

The Veteran also seeks service connection for actinic and 
seborrheic keratoses of the right ear.  The evidence of record 
reveals that the Veteran is currently diagnosed with actinic 
keratoses of the right ear.  Although his service treatment 
records are negative for complaints, treatment, and/or diagnoses 
of any right ear disability, to include actinic keratoses, he 
asserts that his right ear actinic keratoses disability is 
related to in-service sun exposure during training and diving 
operations as a Navy Sea Air Land Officer (SEAL).  His Armed 
Forces Of The United States Report Of Transfer Or Discharge (DD 
Form 214) shows that his military occupational specialty included 
duty as a SEAL.  Although the service treatment records are 
negative for documented in-service evidence of symptoms 
associated with right ear lesion or actinic keratoses, the Board 
finds his statements regarding in-service sun exposure to the 
right ear while serving as a Navy SEAL to be consistent with such 
service.  As a VA medical opinion regarding whether the Veteran's 
currently diagnosed right ear actinic keratoses disability is 
related to his service has not been obtained, the Board finds 
that a remand is required to obtain such opinion.  Based on the 
foregoing, a VA examination is necessary to ascertain whether the 
Veteran's currently diagnosed right ear actinic keratoses 
disability is related to his period of active service, to 
specifically include inservice sun exposure during training and 
diving operations as a Navy SEAL. When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad 
v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
nature, extent, and severity of his 
service-connected left ear lesion 
disability, to include left ear actinic 
keratoses.  

The claims file should be reviewed by the 
examiner prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in conjunction 
with the examination. 

The examiner should note all 
symptomatology and manifestations of the 
service-connected lesion of the left ear 
disability.  The examiner should also 
discuss whether the Veteran's left ear 
lesion is superficial, unstable, and 
painful on examination.  The examiner is 
asked to specifically address any 
limitations to the left ear and any other 
disabling effects that are a result of his 
left ear lesion disability.  
The examiner is also requested to note: (a) 
whether the Veteran's left ear scar is 5 or 
more inches (13 or more centimeters) in 
length under 38 C.F.R. § 4.118, Diagnostic 
Code 7800; (b) whether the Veteran's left 
ear scar is at least one-quarter inch (0.6 
centimeters) wide at its widest part under 
38 C.F.R. § 4.118, Diagnostic Code 7800; 
(c) whether the Veteran's left ear scar 
surface contour is elevated or depressed on 
palpation under 38 C.F.R. § 4.118, 
Diagnostic Code 7800; (d) whether the 
Veteran's left ear skin is hypo- or hyper-
pigmented in an area exceeding six square 
inches (39 square centimeters) under 
38 C.F.R. § 4.118, Diagnostic Code 7800 ; 
(e) whether the Veteran's left ear skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 square centimeters) 
under 38 C.F.R. § 4.118, Diagnostic Code 
7800; (f) whether the Veteran's left ear 
scar has underlying soft tissue missing in 
an area exceeding six square inches (39 
square centimeters) under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800; (g) whether 
the Veteran's left ear skin is indurated 
and inflexible in an area exceeding six 
square inches (39 square centimeters) under 
38 C.F.R. § 4.118, Diagnostic Code 7800; 
(h) whether there is visible or palpable 
tissue loss; and (i) whether there is gross 
distortion or asymmetry of the ears 
(auricles).  

The examiner should also discuss the 
effects of the service-connected left ear 
lesion disability on the Veteran's 
employment and activities of daily living, 
if any.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA medical examination 
to determine the current nature and 
etiology of any right ear actinic 
keratoses disability found on examination.  
The entire claims file and a copy of this 
Remand should be made available to the 
examiner for review in conjunction with 
the examination, and the report should 
state that such review has been 
accomplished.

Based on examination findings, historical 
records, and medical principles, the VA 
examiner is requested to opine as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that any 
right ear actinic keratoses found on 
examination is etiologically related to the 
Veteran's period of active service, to 
include 
inservice sun exposure during training and 
diving operations as a Navy SEAL.   In 
doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

The Veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2010) failure to cooperate by not attending the 
requested VA examinations may result in an adverse determination.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


